Title: John Quincy Adams to John Thaxter, 22 July 1778
From: Adams, John Quincy
To: Thaxter, John



Dear Sir

july ye 22 1778


It is with great pleasure That I write to you who have been so good and kind to me for which I fear I Shall never be able to repay you. I wrote to you just before I came from america which you have not answer’d but my Pappa received one from you about a week ago in which you said you was so much hurried that you could not write to me for which I was very Sorry for I Should take a great deal of pleasure in having a few lines from you when you have a little leasure time

I am &c

